Citation Nr: 1611653	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  09-42 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1972 to July 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes that the Veteran initially requested a Travel Board hearing in his November 2009 substantive appeal.  However, the Veteran subsequently withdrew his request for a hearing in a January 2010 statement. 

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has bilateral hearing loss and tinnitus as a result of noise exposure during service.  Alternatively, he asserts that there is a relationship between his tinnitus and his service-connected PTSD.

The record does not show that a VA examination was performed specifically in connection with the Veteran's claims.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

Here, the record reflects a diagnosis of tinnitus during the pendency of the appeal, and moreover, the Board notes that tinnitus is a subjective disability observable e by the Veteran himself.  With respect to bilateral hearing loss, however, the record does not demonstrate a clear diagnosis.  A January 2008 treatment record from one month before the Veteran filed his service connection claim notes normal hearing in the right ear and some degree of mild sensorineural hearing loss in the left ear.  However, there are no audiograms of record and there is indication that the Veteran has continued to complain of trouble hearing.  Furthermore, the Veteran has reported that he was exposed to loud noise while serving on active duty on an aircraft carrier, which appears to be consistent with his circumstances of service.  Furthermore, the Veteran has asserted that his tinnitus may be related to his service-connected PTSD.  Accordingly, the Board finds remand is warranted so that a VA examination and opinion may be obtained with respect to the Veteran's claims.  See McLendon, 20 Vet. App. at 83.

Additionally, it appears that the Veteran receives continuous treatment through 
VA.  The records appear to be current through September 2014; however, the record does not contain records dated between December 2011 and November 2012.  Accordingly, the Board finds the RO should obtain any outstanding VA treatment records dated between December 2011 and November 2012, as well as any records dated from September 2014 to the present.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from December 2011 to November 2012, and from February 2014 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current nature and etiology of any bilateral hearing loss and tinnitus.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  

After a review of the evidence, to include the Veteran's service medical records, VA treatment records, and with consideration of the Veteran's lay statements regarding his symptoms and their onset, the examiner should provide opinions as to whether it is at least as likely as not (50 percent probability or more) that any current bilateral hearing loss or tinnitus began in service, was caused by service, or is otherwise related to service.

The examiner must not rely solely on the absence of hearing loss or tinnitus in service treatment records or upon a separation examination as the basis for a negative opinion.

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that tinnitus was caused or aggravated by the Veteran's service-connected PTSD.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3.  After all development has been completed, re-adjudicate the claims of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus, to include as secondary to service-connected PTSD.  If any benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	
							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


